EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew S. Beyersdorf (Reg # 77,982) on 02/17/22.
The application has been amended as follows: 
1.	(Currently amended) A method for increasing drug activity in a subject comprising: 
	
	(a)	
	(b)	

	(c)	
wherein the glycan composition comprises any combination of three
	(i) the glycan preparation comprises glycan polymers that comprise glucose, galactose, arabinose, mannose, fructose, xylose, fucose, or rhamnose glycan units; 
(ii) the average degree of branching (DB) of the glycan polymers in the glycan preparation is 
(iii) at least 50% of the glycan polymers in the glycan preparation have a degree of polymerization (DP) of at least 3 and less than 30 glycan units; 
	(iv) the average DP (mean DP) of the glycan preparation is between about 4 and 18; 
	(v) the ratio of alpha- to beta-glycosidic bonds present in the glycan polymers of the glycan preparation is between about 0.8:1 to about 5:1;
	(vi) the glycan preparation comprises between 15 mol % and 75 mol % 1,6 glycosidic bonds; 
	(vii) the glycan preparation comprises between 1 mol % and 40 mol % of each at least one, two, or three of 1,2; 1,3; and 1,4 glycosidic bonds; 
	(viii) the glycan preparation has a final solubility limit in water of at least about 50 Brix at 23 °C; or 
	(ix) the glycan preparation has a dietary fiber content of at least 50%; 
	wherein the drug comprises an aminosalicylate; and
wherein the drug activity is increased by at least 5% relative to a reference level, wherein the reference level is a preselected level, the baseline level at the time of administration of the glycan composition, or the level that would be seen in the absence of administration of the glycan composition. 

2.-16.	(Canceled) 

17.	(Previously presented) The method of claim 1, wherein the aminosalicylate comprises 4-Aminosalicylic acid, or 5-Aminosalicylic acid, or a derivative thereof.

18.	(Previously presented) The method of claim 1, wherein the aminosalicylate is a 5-aminosalicylic acid derivative, wherein the 5-aminosalicylic acid derivative is balsalazide, olsalazine, or sulfasalazine.

19.-54.	(Canceled) 



56.	(Previously presented) The method of claim 1, wherein the method comprises modifying the prevalence of a microbe or microbial taxa in the gastrointestinal tract of the subject by at least 25% as compared to a reference level, wherein the reference level is the baseline level, level prior to administration, or level in the absence of administration of the glycan composition.

57.	(Previously presented) The method of claim 1, wherein the method comprises modifying the amount of a substrate, metabolite, or product of the enzyme activity in the GI tract of the subject by at least 25% as compared to a reference level, wherein the reference level is the baseline level, level prior to administration, or level in the absence of administration of the glycan composition.

58.	(Canceled) 

59.	(Previously presented) The method of claim 1, wherein the subject is a human subject.

60.	(Canceled) 

61.	(Previously presented) The method of claim 1, wherein the glycan composition further comprises a polyphenol and/or a probiotic bacterium or preparation thereof.

62.	(Canceled) 

63.	(Previously presented) The method of claim 1, wherein the glycan composition comprises glycan polymers that comprise at least two distinct glycan units of glucose, galactose, arabinose, mannose, fructose, xylose, fucose, and rhamnose.



64.-75.	(Canceled)

75A.-75HH.	(Canceled)

76.-85.	(Canceled) 

85A.-85HH.	(Canceled)

86.-111.	(Canceled)

111A.-111HH.	(Canceled) 

112.	(Canceled) 

113.	(Canceled)

114.	(Previously presented) The method of claim 1, wherein the average degree of branching (DB) of the glycan polymers in the glycan preparation is between 0.1 and 0.4.

115.	(Previously presented) The method of claim 1, wherein at least 50% of the glycan polymers in the glycan preparation have a degree of polymerization (DP) of at least 5 and less than 25 glycan units.

116.	(Previously presented) The method of claim 1, wherein the average DP (mean DP) of the glycan preparation is between about between about 8 and 13.

117.	(Previously presented) The method of claim 1, wherein the ratio of alpha- to beta-glycosidic bonds present in the glycan polymers of the glycan preparation is between about 1: 1 to about 3: 1. 

118.	(Previously presented) The method of claim 1, wherein the glycan preparation comprises between 20 mol % and 60 mol % 1,6 glycosidic bonds.

119.	(Previously presented) The method of claim 1, wherein the glycan preparation comprises between 5 mol % and 25 mol % of each at least one, two, or three of 1,2; 1,3; and 1,4 glycosidic bonds.

120.	(Previously presented) The method of claim 1, the glycan preparation has a final solubility limit in water of at least about at least about 75 Brix at 23 °C.

121.	(Previously presented) The method of claim 1, wherein the glycan preparation has a dietary fiber content of at least 70%.
















Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome the claims rejections of the office action mailed 07/22/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 17, 18, 55-57, 59, 61, 63, 114-121 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s claimed invention is drawn to a method for increasing drug activity in a subject comprising: (a) administering a glycan composition in an amount effective and for a time sufficient to increase drug activity in the subject, and wherein at the time of administration of the glycan composition, the subject comprises a level of the drug that, in the presence of the administered glycan composition, provides a therapeutic effect; (b) administering the drug, wherein at the time of administration of the drug, the subject has already been administered the glycan composition in an amount effective and for a time sufficient to increase the drug activity in the subject; or (c) administering the drug and the glycan composition to the subject, in amounts effective and for times sufficient to increase the drug activity in the subject, wherein administration of the drug and the glycan composition overlap; wherein the glycan composition comprises any combination of three or more of: (i) the glycan preparation comprises glycan polymers that comprise glucose, galactose, arabinose, mannose, fructose, xylose, fucose, or rhamnose glycan units; (ii) the 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method.  Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623